DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-11, 13-15, and 21-23 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 23 states that a majority length of the plurality of struts between the proximal crowns and the distal crowns are not attached to the graft material. The disclosure does not appear to have adequate support for this limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11, 13, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (US Pub. No. 2012/0221094; hereinafter Cunningham).
Cunningham discloses the following regarding claim 6: a stent-graft prosthesis comprising: a graft material (22 and/or 42) having a tubular construction (Figs. 1-8; paras. 0073-0077), the graft material including a proximal end (upper end portion), a distal end (lower end portion), and a graft lumen (14 and/or 44) extending between the proximal end and the distal end (Figs. 1-8); a frame (12 and/or 40) coupled to the graft material (Figs. 1-8); a port (16 and/or 46) disposed between the proximal end and the distal end of the graft material (Figs. 1-8), wherein the port enables blood flow from within the graft lumen to exit the graft lumen (paras. 0071-0074, 0076-0078); and a port closing stent (20 and/or 50) disposed within the graft lumen (Figs. 1-8), wherein the port closing stent includes a first longitudinal end (upper end portion stitched to the graft) attached to an inner surface of the graft material (Figs. 1-8; paras. 0074-0078) and a longitudinal second end (lower end portion not stitched to the graft) not attached to the graft material (Figs. 1-8; paras. 0074-0078), wherein the second longitudinal end of the port closing stent is spaced radially inward of the graft material (Figs. 1-8) and the port (Figs. 1-8) so as to permit blood flow from the graft lumen through the port (Figs. 4, 8; paras. 0074-0078) and a second configuration (radially collapsed and/or fully expanded configuration) wherein the second longitudinal end of the port closing stent blocks flow from the graft lumen through the port (Figs. 2, 5; paras. 0073-0078).  
Cunningham discloses the following regarding claim 7: the stent-graft prosthesis of claim 6, wherein the port closing stent includes port closing graft material (portions of element 22 on element 20 and/or 52) attached thereto such that in the second configuration the port closing graft material blocks the port (Figs. 2, 3, 5, 7; paras. 0074-0078).  
Cunningham discloses the following regarding claim 8: the stent-graft prosthesis of claim 6, wherein in the first configuration, the second longitudinal end of the port closing stent is in a radially compressed configuration (paras. 0073-0078, 0086-0090, where the configuration is only partially expanded, it still retains a partially compresses configuration), and in the second configuration, the second end of the port closing stent is in a radially expanded configuration (paras. 0073-0078, 0086-0090).  
Cunningham discloses the following regarding claim 9: the stent-graft prosthesis of claim 8, wherein the second longitudinal end of the port closing stent is configured to be maintained in the radially compressed configuration by a sheath of a delivery system such that retraction of the sheath causes the second longitudinal end of the port closing stent to radially expand to the radially expanded configuration (paras. 0073-0078, 0086-0090). Please note that the claims are directed towards a stent-graft prosthesis, and not a system or a kit. Therefore, any additional devices, such as insertion instruments, may not be positively recited by the claims.
Cunningham discloses the following regarding claim 10: the stent-graft prosthesis of claim 8, wherein the second longitudinal end of the port closing stent is maintained in the radially compressed configuration by a circumferentially restraining suture and a trigger wire such that moving the trigger wire causes the second longitudinal end of the port closing stent to radially expand to the radially expanded configuration (paras. 0073-0078, 0086-0090). Please note that the claims are directed towards a stent-graft prosthesis, and not a system or a kit. Therefore, any additional devices, such as insertion instruments, may not be positively recited by the claims.
Cunningham discloses the following regarding claim 11: the stent-graft prosthesis of claim 6, wherein the first longitudinal end of the port closing stent is a proximal end of the port closing stent (Figs. 1-8) and the second longitudinal end of the port closing stent is a distal end of the port closing stent (Figs. 1-8).
Cunningham discloses the following regarding claim 13: the stent-graft prosthesis of claim 6, further comprising a skirt (portion of element 22 covering element 16 and/or 52) coupled to an outer surface of the graft material, wherein the skirt covers the port (Figs. 3-4, 7-8).
Cunningham discloses the following regarding claim 21: the stent graft-prosthesis of claim 6, wherein the port closing stent comprises a ring (Figs. 2, 3, 5-7) having a plurality of proximal crowns (upper apices), a plurality of distal crowns (lower apices), and a plurality of struts connecting the plurality of proximal crowns to the distal plurality of distal crowns (Figs. 2, 3, 5-7).  
Cunningham discloses the following regarding claim 22: the stent-graft prosthesis of claim 21, wherein the distal crowns of the port closing stent are attached to the graft material (Figs. 1-8, where some portions of the lower apices are stitched to the graft) and the proximal crowns of the port closing stent are not attached to the graft material (Figs. 1-8, where some portions of the upper apices are not stitched to the graft).  
Cunningham discloses the following regarding claim 23: the stent-graft prosthesis of claim 22, wherein a majority length of the plurality of struts between the proximal crowns and the distal crowns are not attached to the graft material (Figs. 1-8).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Bruszewski et al. (US Pub. No. 2011/0270378; hereinafter Bruszewski).
Cunningham discloses the limitations of the claimed invention, as described above. It further recites the skirt including a first longitudinal end (upper end portion) attached to the graft material, and a second longitudinal end (lower end flap that opens) that is not attached to the graft material (Figs. 1-8; paras. 0073-0078). However, it does not recite the skirt circumscribing a circumference of the graft material. Bruszewski teaches a stent-graft device comprising a skirt coupled to a central portion of an outer surface of the graft material (Figs. 13-15; paras. 0041-0043), for the purpose of providing a seal around the device to control the flow of blood and the position of the device. The skirt circumscribes a circumference of the graft material (Figs. 13-14), and the skirt includes a first end attached to the graft material and a second end that is not attached to the graft material (Figs. 13-14; paras. 0041-0043). The skirt further includes a stent (148) attached thereto (Figs. 13-14; paras. 0041-0043). It would have been obvious to one having ordinary skill in the art to modify the device of Cunningham to comprise a skirt, as taught by Bruszewski, in order to provide a seal around the device to control the flow of blood and the position of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774